               Case 3:16-cv-00236-WHO Document 947 Filed 10/30/19 Page 1 of 3




 CHARLES S. LiMANDRI*                               MAILING ADDRESS                            PHYSICAL ADDRESS:
 PAUL M. JONNA
                                                  POST OFFICE BOX 9520                    16236 SAN DIEGUITO ROAD
 JEFFREY M. TRISSELL                            RANCHO SANTA FE, CA 92067                     BUILDING 3, SUITE 3-15
 B. DEAN WILSON                                  TELEPHONE: (858) 759-9948               RANCHO SANTA FE, CA 92091
                                                 FACSIMILE: (858) 759-9938
 DANIEL J. PIEDRA                                                                                 KATHY DENWORTH
 Executive Director                              WEBSITE: www.fcdflegal.org                         Office Administrator

 *BOARD CERTIFIED CIVIL TRIAL ADVOCATE
   ADMITTED TO THE CALIFORNIA BAR
   ADMITTED TO THE DISTRICT OF COLUMBIA BAR
   ADMITTED TO THE NEW YORK BAR
   ADMITTED TO THE U.S. SUPREME COURT




                                                  October 30, 2019

Hon. William H. Orrick
U.S. District Court, Northern District of California
San Francisco Courthouse
450 Golden Gate Avenue
San Francisco, CA 94102

         Re:          Planned Parenthood Fed. of Am., et al. v. Ctr. for Med. Progress, et al.,
                      Case No. 3:16-cv-0236-WHO

Dear Judge Orrick:

         Plaintiffs’ letter argues that questioning Defendant Daleiden about the information that he shared
with other Defendants concerning the impetus for the undercover investigation, or the investigation itself,
should be strictly limited—and in many cases, prohibited altogether—because the only conceivable
justifications for such questioning would be (1) to establish the truth of the statements, making them
hearsay, or (2) offering needlessly duplicative evidence of “another Defendant’s state of mind.” Plaintiffs’
claim is incorrect for at least three reasons.
        First, Plaintiffs completely ignore a third, highly important reason for questioning about
Daleiden’s conversations with other Defendants: establishing each Defendant’s knowledge, or lack
thereof, about various aspects of the investigation, in order to combat Plaintiffs’ sweeping allegations of
conspiracy liability. As the Court discussed in its Order concerning the motions for summary judgment,
Doc. #753 (Aug. 23, 2019), each particular Defendant’s knowledge of what the other Defendants were
doing, or lack of such knowledge, is highly relevant to a determination of whether each Defendant can be
held liable on a conspiracy theory for the RICO, trespass, fraudulent misrepresentation, and California
recording claims. See, e.g., id. at 31, 69-70, 109 (evidence of “knowing consent to or approval of unlawful
acts,” “knowledge of, agreement to, or support of . . . fraudulent conduct,” and knowledge of a scheme’s
unlawful nature is relevant to conspiracy liability).
        Discussions of conversations between Daleiden and other Defendants would only be “hearsay” if
the statements were offered “to prove the truth of the matter asserted in the statement[s].” FRE 801(c). By
contrast, discussions of such conversations offered to demonstrate what, specifically, Daleiden did or did
            Case 3:16-cv-00236-WHO Document 947 Filed 10/30/19 Page 2 of 3
Hon. William H. Orrick
Re: Planned Parenthood Fed. of Am., et al. v. Ctr. for Med. Progress, et al.
October 30, 2019

__________________

not tell them about Plaintiffs in general, and the investigation in particular, in order to establish the
Defendants’ knowledge of the activities of Daleiden and others is, by definition, not hearsay. Id.; see also
Saul Zaentz Co. v. Wozniak Travel, Inc., 627 F. Supp. 2d 1096, 1113 (N.D. Cal. 2008) (business search
reports were not hearsay, and were admissible, because they were offered to show the knowledge
defendant had at the time); Chambliss v. Ill. Dep’t of Corr., Case No. 05-cv- 4175-JPG, 2007 U.S. Dist.
LEXIS 10534, at *5-6 (S.D. Ill. Feb. 15, 2007) (reports about the defendants’ investigation of sexual
harassment complaints were not hearsay, and were admissible, because they were offered to show the
existence of the investigations and what information and knowledge the defendants received during those
investigations, not to show that the statements in the reports were truthful).
       Second, the hypothetical possibility that testimony concerning Daleiden’s conversations with other
Defendants may, to a limited degree, duplicate what they previously said is certainly no grounds for
prohibiting it. In virtually any trial, including this one, parties often offer multiple sources of evidence to
corroborate one particular point that is in dispute. Allowing one person to corroborate the testimony of
another person on relevant, contested points does not, by any means, pose a danger of “needlessly
presenting cumulative evidence” that substantially outweighs the evidence’s probative value. See FRE
403.
       Third, the following statement in Plaintiffs’ letter is clearly untenable:
       Although Newman has not yet testified, he is likewise the best source of information as to what
       information he believed or relied upon when forming an intent. Daleiden should therefore not be
       given free rein to repeat all hearsay statements he allegedly made to Newman when Newman is
       the most appropriate witness to explain what information he relied on when agreeing to participate
       in Defendants’ conspiracy.
        Plaintiffs have requested a laundry list of adverse inferences based upon Newman’s invocation of
his Fifth Amendment privilege during his deposition. As Plaintiffs are fully aware, the Court has
repeatedly stated that Newman will not be permitted to take the stand to testify concerning matters on
which he asserted his privilege during his deposition. Pre-Trial Hearing Transcript, Sept. 23, 2019; Minute
Entry, Sept. 24, 2019, Dkt. #835. As such, Plaintiffs’ letter amounts to an improper request to compel
Newman to waive his Fifth Amendment rights and testify at trial concerning these matters, despite what
this Court has previously held, and contrary to Fifth Amendment jurisprudence.
        Additionally, granting Plaintiffs’ request to bar Daleiden from testifying about what information
he did or did not provide to Newman about the undercover investigation is foreclosed by Fifth Amendment
jurisprudence, which dictates that other sources of information concerning the topics at issue—such as
testimony from another witness—must be utilized where, as here, the information is not uniquely in the
possession or control of the person who invoked the privilege. See, e.g., Defs.’ Response to Plaintiffs’
Request for Adverse Inferences, Doc. #823, at 7-10.
            Case 3:16-cv-00236-WHO Document 947 Filed 10/30/19 Page 3 of 3
Hon. William H. Orrick
Re: Planned Parenthood Fed. of Am., et al. v. Ctr. for Med. Progress, et al.
October 30, 2019

__________________



        In sum, Plaintiffs’ request to prohibit Daleiden from testifying about topics that are clearly relevant
to the claims and defenses in this case should be denied.
                                               Respectfully submitted,

                                               FREEDOM OF CONSCIENCE DEFENSE FUND

                                               /s/ Charles S. LiMandri
                                               Charles S. LiMandri, Esq.
                                               Counsel for Defendants CMP, BioMax Procurement,
                                               Gerardo Adrian Lopez, and David Daleiden

                                               (ON BEHALF OF ALL DEFENDANTS)
